Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 8, 11, 13, 15, 19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Figs. 4-9, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/5/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata (JP 02-184707) in view of Gilles (US PG Publication 2013/0031666) and Vicente (US Patent 9,975,364).

	Regarding Claim 1, Ebata (JP 02-184707) discloses a method for measuring the deformation (know the warp direction, Pp. 7 lines 1-6) of at least one reflective surface (steel sheet having a mirror-like surface, Pp. 3 lines 1-6) of an object (steel sheet, Pp. 7 lines 1-6) using a measuring device (apparatus 2 for measuring warpage of steel plate, Pp. 7 lines 11-16, Fig. 1), said measuring device comprising at least one lighting pattern of light (projector 3, light source/image, Pp. 6-8, Figs. 1-3), a camera (CCD camera, Pp. 8 lines 1-6, of light receiver 4, Pp. 7 lines 16-21) and an image-analyzing device (signal processor 5, Pp. 7 lines 16-21), the light coming from the projector being reflected by the reflective surface (light emitted from the projector is reflected by the surface of a sleet plate, Pp. 8 lines 11-16; mirror reflection, Pp. 6 lines 16-21), the reflective surface forming a virtual image of said lighting pattern (light imaged as a virtual image on the surface of the steel plate, Pp. 7 lines 20-24), said virtual image created by the reflective surface being located behind said reflective surface (virtual image 8 formed at the extended line of the optical path 7, Pp. 8 lines 17-19), the lighting pattern and the camera (light receiver 4 and light projector 3, Pp. 7 lines 20-22) being arranged so that (arranged at a position, Pp. 7 lines 20-22), in the position of measurement of the deformation of said surface (e.g., relative to steel plate 1), the virtual image of the lighting pattern formed by reflection of said lighting pattern on the reflective surface is visible (light receiver 4 is arranged at a position where the light projector 3 can be imaged as a virtual image on the surface 1a of the steel plate 1, Pp. 7 lines 20-22) to the detector of the camera (virtual image 8 by action of lens 4a is projected on image surface 4b of light receiver 4, Pp. 8 lines 17-19), said camera being disposed at a position that is symmetric with that of the lighting pattern with respect to the normal to the reflecting surface (surface including light projector 3, light path 6, light path 7, light receiver 4 is perpendicular and perpendicular to the surface 1a of the steel plate 1, Pp. 7 lines 22-24), said virtual image being representative of the deformation of the region of the surface lit by the lighting pattern (virtual image 8 by action of lens 4a is projected on image surface 4b of light receiver 4, Pp. 8 lines 17-19), the camera being configured to form a final image of said virtual image of the lighting pattern (a CCD camera is used to capture the image and convert it into an electrical signal, Pp. 8 lines 1-6), on said detector of the camera (virtual image 8 by action of lens 4a is projected on image surface 4b of light receiver 4, Pp. 8 lines 17-19), wherein the method for carrying out a measurement comprises an analysis step of said final image (the signal processor 5 processes an electric image signal output from the light receiver, Pp. 8 lines 1-7) comprising the following sub-steps:
(1) measuring at least one distance (lateral dimension of virtual image, Pp. 6 line 11 – Pp. 7 line 6) between the images of two points of light (e.g., the two endpoints of horizontal dimension B’, Fig. 4, Pp. 9 lines 15-20) of said lighting pattern (image, Pp. 9 lines 15-20);
(2) determining the ratio (ratio, Pp. 6 lines 16-21; between the lateral dimension B and longitudinal sizes H) between this measured distance (lateral dimension of virtual image 8, Pp. 6 line 11 – Pp. 7 line 6; horizontal dimension B’, Fig. 4, Pp. 9 line 15 – Pp. 10 line ) and at least one reference distance (longitudinal size H, which is always the same because in this direction the steel sheet is always stretched straight, Fig. 4, Pp. 9 line 11 – Pp. 10 line 2);
(3) determining, from the ratio (ratio between horizontal dimension B’ and longitudinal size H, Fig. 4, Pp. 9 line 11 – Pp. 10 line 2), the enlargement (warp, Pp. 6 line 11 – Pp. 7 line 6) in a defined direction (width/lateral direction, Pp. 6 lines 11-26); and
(4) determining the deformation (none, concave, convex, Fig. 4, Pp. 9 line 11 – Pp. 10 line 2) of the reflective surface (steel plate, Pp. 8 line 24) in said defined direction (width/lateral direction, Pp. 6 lines 11-26).
Ebata does not explicitly disclose, but Gilles (US PG Publication 2013/0031666) teaches
wherein the lighting pattern contain[s] spots of light (structured light using diffractive optics generating matrix of spots [0040]);
wherein the projector projects spots (structured light using diffractive optics generating matrix of spots [0040]).
Ebata does not explicitly disclose, but Vicente (US Patent 9,975,364) teaches 
wherein the distance is between two spots (offset/distances of mark positions, Column 8 lines 1-17; fiducial mark such as dots, Column 3 lines 54-64).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the floodlight projector 3 of Ebata with the structured light matrix of spots from Gilles because Gilles teaches that it is a well-known structure for optical measuring [0040], and Vicente teaches that using spots distributed over the surface enables mapping the deformation to a particular position within the medium (Column 8 lines 1-10) and inferring a type of deformation across a cross-section of a medium, and improves upon Ebata by detecting different deformations in different regions of the medium from a single capture (Column 6 line 56 – Column 7 line 4). 
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the ratio of the image of light of Ebata with the ratio between individual spots because Vicente teaches that it enables mapping the deformation to a particular position within the medium (Column 8 lines 1-10) and infer a type of deformation across a cross-section of a medium, and improves upon Ebata by detecting different deformations in different regions of the medium from a single capture (Column 6 line 56 – Column 7 line 4). 

	Regarding Claim 3, Ebata discloses the measuring method as claimed in claim 1 wherein.
Ebata does not explicitly disclose, Gilles (US PG Publication 2013/0031666) teaches the lighting pattern contains light distributed in a matrix array (structured light using diffractive optics generating matrix of spots [0040]).
Ebata does not explicitly disclose, Vicente (US Patent 9,975,364) teaches wherein the pattern contains a set of discrete spots (fiducial mark such as dots, Column 3 lines 54-64).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the floodlight projector 3 of Ebata with the structured light matrix of spots from Gilles because Gilles teaches that it is a well-known structure for optical ranging [0040], and Vicente teaches that using spots distributed over the surface enables mapping the deformation to a particular position within the medium (Column 8 lines 1-10) and inferring a type of deformation across a cross-section of a medium, and improves upon Ebata by detecting different deformations in different regions of the medium from a single capture (Column 6 line 56 – Column 7 line 4). 
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the ratio of the image of light of Ebata with the ratio between individual spots because Vicente teaches that it enables mapping the deformation to a particular position within the medium (Column 8 lines 1-10) and infer a type of deformation across a cross-section of a medium, and improves upon Ebata by detecting different deformations in different regions of the medium from a single capture (Column 6 line 56 – Column 7 line 4). 

	Regarding Claim 6, Claim 6 is rejected on the grounds provided in Claim 1.
	Regarding Claim 12, Claim 12 is rejected on the grounds provided in Claim 3.

Regarding Claim 14, Ebata discloses the measuring device as claimed in claim 6.
Ebata does not explicitly disclose but Gilles (US PG Publication 2013/0031666) teaches wherein the measuring device comprises a lighting source that lights an opaque screen containing apertures arranged so as to form a lighting pattern (structured light using diffractive optics generating matrix of spots [0040]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the floodlight projector 3 of Ebata with the structured light matrix of spots from Gilles because Gilles teaches that it is a well-known structure for optical ranging [0040], and Vicente teaches that using spots distributed over the surface enables mapping the deformation to a particular position within the medium (Column 8 lines 1-10) and inferring a type of deformation across a cross-section of a medium, and improves upon Ebata by detecting different deformations in different regions of the medium from a single capture (Column 6 line 56 – Column 7 line 4). 


Claims 2, 5, 7, 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata (JP 02-184707) in view of Gilles (US PG Publication 2013/0031666), Vicente (US Patent 9,975,364), and Au (US Patent 6,051,844).

	Regarding Claim 2, Ebata discloses the measuring method as claimed in claim 1.
Ebata does not explicitly disclose, but Gilles (US PG Publication 2013/0031666) teaches wherein the images are of spots of light (optical ranging using structured light scheme using diffractive optics generating matrix of spots [0040]).
	Ebata does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein the analysis step comprises a fifth sub-step in which sub-steps 1 to 4 are carried out for a plurality of images so as to measure the enlargement in a plurality of given directions and to determine the anisotropy of the deformation of the reflective surface (scan line L on the diameter, compute curvature; rotate and scan along another diameter and compute curvature; three-dimensional curvature of substrate is generated, Column 2 line 55 – Column 3 line 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the floodlight projector 3 of Ebata with the structured light matrix of spots from Gilles because Gilles teaches that it is a well-known structure for optical ranging [0040], and Vicente teaches that using spots distributed over the surface enables mapping the deformation to a particular position within the medium (Column 8 lines 1-10) and inferring a type of deformation across a cross-section of a medium, and improves upon Ebata by detecting different deformations in different regions of the medium from a single capture (Column 6 line 56 – Column 7 line 4). 
It would have been obvious to one of ordinary skill in the art before the application was filed to perform deformation detection of Ebata in multiple directions because Au teaches that getting a 3D map of the entire curvature (Column 3 lines 5-10) of a wafer can identify and reduce wafers that are likely to fail (Column 1 lines 40-50), saving time, reducing costs, and improving throughput.

Regarding Claim 5, Ebata discloses the measuring method as claimed in claim 1.
 Ebata does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein, the method comprises a step of carrying out at least one second measurement, the second measurement comprising emitting a second lighting pattern (incident beam scanned along a scan line, rotate and scan along another diameter, Column 3 line 55 – Column 4 line 5), so that the first lighting pattern associated with the first measurement lights a first region of the surface different from the second region of the surface lit by the second lighting pattern associated with the second measurement (scan line L on the diameter, compute curvature; rotate and scan along another diameter and compute curvature; three-dimensional curvature of substrate is generated, Column 2 line 55 – Column 3 line 4), the camera remaining stationary between the two measurements (there is no movement of the detector in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the application was filed to perform deformation detection of Ebata in multiple directions because Au teaches that getting a 3D map of the entire curvature (Column 3 lines 5-10) of a wafer can identify and reduce wafers that are likely to fail (Column 1 lines 40-50), saving time, reducing costs, and improving throughput.

	Regarding Claim 7, Claim 7 is rejected on the grounds provided in Claim 5.

	Regarding Claim 9, Ebata discloses the measuring device as claimed in claim 6.
Ebata does not explicitly disclose, but Au teaches wherein the device (curvature measuring device of Fig. 2) is configured for carrying out at least two measurements (compute curvature, Column 3 line 55- Column 4 line 5) by moving the object in a defined plane (rotate the substrate, Column 3 line 55- Column 4 line 5) between the two measurements (scan along another diameter) and measuring said movement (precision movement by stepper motor or servo, Column 4 lines 4-10).
It would have been obvious to one of ordinary skill in the art before the application was filed to perform deformation detection of Ebata in multiple directions because Au teaches that getting a 3D map of the entire curvature (Column 3 lines 5-10) of a wafer can identify and reduce wafers that are likely to fail (Column 1 lines 40-50), saving time, reducing costs, and improving throughput.

	Regarding Claim 10, Ebata discloses the measuring device as claimed in claim 9.
Ebata does not explicitly disclose, but Au teaches wherein the object is moved in said plane by rotating or translating devices (rotate the substrate, Column 3 line 55- Column 4 line 5).
It would have been obvious to one of ordinary skill in the art before the application was filed to perform deformation detection of Ebata in multiple directions because Au teaches that getting a 3D map of the entire curvature (Column 3 lines 5-10) of a wafer can identify and reduce wafers that are likely to fail (Column 1 lines 40-50), saving time, reducing costs, and improving throughput.

	Regarding Claim 16, Ebata discloses the measuring device as claimed in claim 6.
Ebata does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein, the measuring device comprises means for carrying out a plurality of measurements to produce a complete map of the deformation of said surface (scan line L on the diameter, compute curvature; rotate and scan along another diameter and compute curvature; three-dimensional curvature of substrate is generated, Column 2 line 55 – Column 3 line 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to perform deformation detection of Ebata in multiple directions because Au teaches that getting a 3D map of the entire curvature (Column 3 lines 5-10) of a wafer can identify and reduce wafers that are likely to fail (Column 1 lines 40-50), saving time, reducing costs, and improving throughput.

	Regarding Claim 17, Ebata discloses the measuring device as claimed in claim 6.
Ebata does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein, the local, concave or convex, radius of curvature of the deformations varies between a few millimeters and a few tens of kilometers (radius of curvature of a semiconductor wafer is often measured in kilometers, Column 1 lines 35-40).
It would have been obvious to one of ordinary skill in the art before the application was filed to apply the method of Ebata on wafers because Au teaches that detection of stresses on wafers is important for identifying wafers that are likely to provide low yields and would produce failure-prone devices (Column 1 lines 40-47).

	Regarding Claim 18, Ebata the measuring device as claimed in claim 6.
Ebata does not explicitly disclose, but Au (US Patent 6,051,844) teaches wherein the object is a semiconductor wafer, the reflective surface being one of the sides of said wafer (wafer, Column 1; semiconductor substrate, Column 4 lines 45-55).
It would have been obvious to one of ordinary skill in the art before the application was filed to apply the method of Ebata on wafers because Au teaches that detection of stresses on wafers is important for identifying wafers that are likely to provide low yields and would produce failure-prone devices (Column 1 lines 40-47).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ebata (JP 02-184707) in view of Gilles (US PG Publication 2013/0031666), Vicente (US Patent 9,975,364), and Chhibber (US PG Publication 2004/0207836).

	Regarding Claim 20, Ebata discloses the use of a measuring device as claimed in claim 6.
Ebata does not explicitly disclose, but Chhibber (US PG Publication 2004/0207836) teaches to monitor a process leading to a deformation of the reflective surface of an object in a growth reactor, wherein the measurements are carried out during the deposition of at least one layer of material on said reflective surface (the substrates do not have to leave the process tool for inspection, but are inspected "in-line". The optical inspection sub-system 1 may be bolted directly to a substrate handling vacuum chamber that is also bolted to the process chamber [0121]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to integrate the inspection system of Ebata with a process tool because Chhibber teaches that it would have the advantage that substrates do not have to leave the process tool integrated assembly for inspection, but are inspected in-line [0123]. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8976250 B2
Armstrong-Muntner
Lens inspection system – 2D grid of spots

US 20120002038 A1
Furrer
MEASURING DEVICE FOR MEASURING DEFORMATIONS OF ELASTICALLY DEFORMABLE OBJECTS – ratio of deformation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485